In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                    ___________________________

                         No. 02-20-00058-CV
                    ___________________________

                   WELLS FARGO, N.A., Appellant

                                    V.

 LAWRENCE C. CLOWER, ELIZABETH ANN CLOWER, JOHN LAWRENCE
   CLOWER, J.C. (A MINOR CHILD), JO EMILY THORNTON, JAMES C.
 BROCCHINI, JULIA A. BERNAL, MARY C. RICHTER, AUDREY L. BERNAL,
   GINA C. DEJARNETTE, SAMANTHA J. RICHTER, JOHN C. CLOWER,
    ELIZABETH LARUE ULLMAN, SUSAN MARIE DANIELS, JEFFREY
CLARKSON CLOWER, BRENTON ULLMAN, JULIE CHRISTINE CLOWER, J.C.
   (A MINOR CHILD), J.C. (A MINOR CHILD), C.C. (A MINOR CHILD),
                             Appellees


                 On Appeal from the 89th District Court
                       Wichita County, Texas
                      Trial Court No. 161,100-C


             Before Womack, J; Sudderth, C.J.; and Wallach, J.
                    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered “Cross-Appellants’ Joint Unopposed Motion to Dismiss

Cross-Appeals.” We grant the motion and dismiss the appeal for cross-appellant Tina

Clower, Independent Executor of the Estate of John C. Clower and cross-appellants

Lawrence C. Clower, Elizabeth Ann Clower, John L. Clower, and J.C. (a Minor

Child). See Tex. R. App. P. 42.1(a)(1), 43.2(f).

       Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                     Per Curiam

Delivered: August 20, 2020




                                            2